Opinion or the Court by
Judge Robertson:
The facts, conduce to show a loan of money and not’ a sale of' notes. And the ten notes for $250 each, payable semi-annually, were evidently given for ten per cent interest on the loan of $5,000 for five years.
The last contract seems to have been only an extension of the loan at the same rate of interest, and we are unable to see in it anything like a purgation of usury.
And, as the principal of the original loan was not paid and the new notes were substituted for prolonging the loan, the statute of limitations did not bar a recovery of any of the usury which ha-d been paid.
Nor can we judicially know that the payments were made in a depreciated currency of less value than that which was loaned; nor can we presume, without either allegation or proof, that, if the payments were made in a paper medium, it was not voluntarily accepted at its nominal value. And we do know that according to a late decision by this court, the appellant cannot, while that decision shall stand as the law of the State, be compelled to accept, for the principal she loaned, any thing but gold or silver at its standard value.
Consequently we perceive no error in the judgment for reelaimation of four per cent usury — paid on the continuous loan.
Wherefore, the judgment is affirmed.